Name: 89/452/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 18 July 1989 appointing the Members of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1989-07-29

 Avis juridique important|41989D045289/452/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 18 July 1989 appointing the Members of the Court of First Instance of the European Communities Official Journal L 220 , 29/07/1989 P. 0076 - 0076 Finnish special edition: Chapter 1 Volume 2 P. 0113 Swedish special edition: Chapter 1 Volume 2 P. 0113 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 18 July 1989 appointing the members of the Court of First Instance of the European Communities (89/452/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Economic and Social Committee, and in particular Article 32d (3) thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 168a (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a (3) thereof, Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1), Whereas the Governments of the Member States should appoint the 12 members of the Court of First Instance of the European Communities by common accord, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed members of the Court of First Instance as from 1 September 1989: The Hon. Mr Justice Donal P. M. Barrington Mr Jacques Biancarelli Mr Cornelis Paulus BriÃ «t Mr David Alexander Ogilvy Edward Mr Rafael GarcÃ ­a-Valdecasas y FernÃ ¡ndez Mr Christos G. Geraris Mr Heinrich Kirschner Mr Koenraad Lenaerts Mr Antonio Saggio Mr Romain Schintgen Mr Bo Vesterdorff Mr JosÃ © Luis da Cruz VilaÃ §a The terms of office of six of these members shall be for six years until 31 August 1995; the terms of office of the other six members shall be for three years until 31 August 1992. The members whose terms of office are to expire at the end of the first three years shall be appointed in accordance with Article 12 of Decision 88/591/ECSC, EEC, Euratom. Done at Brussels, 18 July 1988 The President R. DUMAS (1) OJ No L 319, 25. 11. 1988, p. 1.